Title: To Thomas Jefferson from John Barnes, 22 August 1806
From: Barnes, John
To: Jefferson, Thomas


                        
                            Sir
                            
                            George Town (Potomac) 22d. Augst. 1806.
                        
                        I had the Honor of receiving the Presidents favr. of the 12th. acknowledging recpt. of the $1025—and now
                            inclose the Presidents Note of the 4th June. $1000 paid 29th Ulto.
                            and purposes on the 27th Inst. to repeat the like Negociation—   and wait the Presidents expected favr. early the insuing
                            Mo. and Minute of its distribution—
                  with great respect I am Sir, your most
                            Obedt. Servt.
                        
                            John Barnes.
                        
                    